Virgin, J.
The rule of practice is well established that a bill of exceptions will be overruled unless it contain a sufficient statement of the case to show that the ruling complained of was erroneous and prejudicial to the excepting party.
A report of the evidence is not made a part of the bill of exceptions, so we are confined to the instruction : “That there is no evidence in the case that the complainant ever had any sexual intercourse with any other person than the respondent; that she was inquired of in relation to several persons and denied it in each instance with two exceptions.” Now whether the testimony in these two excepted instances was objected to and excluded because of the remoteness of the time to which it referred, and hence she did not have an opportunity to deny, the bill of exceptions fails to disclose. In proceedings of this nature, the character of the complainant for chastity is not in issue, and evidence that she had such intercourse with another man at a time so long previously that the child could not then have been begotten, would be irrelevant. Parker v. Dudley, 118 Mass. 602.
2. The issue to be passed upon by the jury in a case of this nature is, whether the child of which the complainant has been delivered was begotten by the respondent, and not on what particular time it was begotten. He was equally liable whether it was between November 25th and 30th, or on some other day about that time. Beals v. Furbish, 39 Maine, 469. The particulars of exact time and place are only material as bearing upon the credit of the complainant as a witness. Bassett v. Abbott, 4 Gray, 69. Kennedy v. Shea, 110 Mass. 152.
The testimony was conflicting. The jury saw and heard the witnesses. The jury believed the complainant and her witnesses. We cannot say they were wrong.

Motion and Exceptions overruled.

Appleton, O. J., Dickerson, Barrows, Danforth and Llbbey, JJ., concurred.